NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CLAUDE RUTLEDGE,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4058
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Ronald N. Ficarrotta,
Judge.

Claude Rutledge, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.